The opinion of the court was delivered by
Johnston, J.:
The defendant was convicted of a violation of the prohibitory law, and from that conviction he attempts to appeal to this court.
*428It is insisted on the part of the state that the record brought here is not in a condition to justify an examination and a review of the proceedings of the district court. No transcript of the record in the district court has been brought to' this court, and before the defendant is entitled to a consideration of his appeal he must bring to this court a transcript of all the pleadings, papers and proceedings which are of record in the district court, duly authenticated as such by the clerk of that court. There has been filed in this court what appears to be the original bill of exceptions, attested by the clerk of the district court; but this bill of exceptions has no place outside of the district court, and should not have been removed therefrom. While it appears to contain pleadings, orders and judgments, (which are not properly included in a bill of exceptions,) there is still no certificate by the clerk that they are correct copies of the pleadings, orders, and judgments filed and entered in the case. The certificate of the judge that the bill of exceptions contains copies of the pleadings, orders and proceedings, does not authenticate them, nor meet the requirements of the statute. Nothing short of a full and true transcript will suffice, and in the absence of this the appeal of the defendant must be dismissed. (The State v. Lund, 28 Kas. 280; The State v. Nickerson, 30 id. 545; The State v. Cash, 36 id. 623; The State v. McFarland, 38 id. 664; The State v. Prater, 40 id. 15; The State v. Ricker, 40 id. 14.)
And it is so ordered.
All the Justices concurring.
The State v. Mont Gatliff, No. 6824, also from Sumner district court, involves similar questions, and stands in the same condition as the case just decided. Nothing has been brought here except the original bill of exceptions, and even it has not been authenticated by a certificate of the clerk.
Following the decision of the Hastie case, the appeal will be dismissed.
All the Justices concurring.